Crew III, J.
Appeal from an order of the Family Court of Washington County (Berke, J.), entered October 31, 1994, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 6, for sole custody of the parties’ minor children.
Petitioner and respondent were married in 1978 and have three minor children. The parties physically separated in May 1993, and in March 1994 petitioner, with whom the children reside, commenced this proceeding seeking sole custody. Following a hearing in October 1994, Family Court granted petitioner’s application and this appeal by respondent followed.
Respondent, as so limited by his brief, contends only that Family Court erred, in failing to award the parties joint legal custody of the minor children. As the record before us supports Family Court’s finding that communication between petitioner and respondent has deteriorated to the point that joint custody is no longer viable, we cannot say that Family Court’s decision to award petitioner sole custody was an abuse of discretion. Accordingly, Family Court’s order should be affirmed.
Mikoll, J. P., Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the order is affirmed, without costs.